 
 
Exhibit 10.2


MORGAN STANLEY
 
PERFORMANCE FORMULA AND PROVISIONS
( Amended and Restated as of March 21, 2013)
 
This performance formula (the “Performance Formula”), as amended and restated,
shall govern annual bonuses for performance periods starting on or after
January 1, 2014 for certain officers of the Company under Section 162(m) of the
Code. For annual bonuses for performance periods starting prior to January 1,
2014, the Performance Formula in effect prior to this amendment shall govern.
The Performance Formula was originally set forth in the Morgan Stanley 1995
Equity Incentive Compensation Plan (the “1995 EICP”) and approved by the
shareholders of Morgan Stanley at the annual meeting of shareholders on
March 22, 2001. No awards were made under the 1995 EICP after May 10, 2006;
however, the Performance Formula continued to be effective as a valid
shareholder-approved performance formula for annual bonus awards paid other than
under the 1995 EICP. The Performance Formula, as amended and restated, was
approved by the Board on March 21, 2013 subject to shareholder approval.
 
1.    Definitions
 
As used herein, the following capitalized words shall have the meanings set
forth below:
 
“Award” means an award, including without limitation, an award of restricted
stock, stock units, stock options, or stock appreciation rights or another
equity-based or equity-related award, granted under a Company equity
compensation plan and subject to the terms and provisions of such plan.
 
“Board” means the Board of Directors of Morgan Stanley.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings, regulations and guidance thereunder.
 
“Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto, or any other committee
of the Board appointed by the Board to administer the Performance Formula or to
have authority with respect to the Performance Formula, or any subcommittee
appointed by such Committee, in each case, consisting solely of at least two
“outside directors” as defined under Section 162(m) of the Code.
 
“Company” means Morgan Stanley and all of its Subsidiaries.
 
“Date of the Award” means the effective date of an Award as specified by the
Committee.
 
“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee.
 
“Maximum Annual Bonus” has the meaning set forth in Section 2.
 
“Morgan Stanley” means Morgan Stanley, a Delaware corporation.
 
“Pre-Tax Earnings” means Morgan Stanley’s income before income taxes as reported
in its consolidated financial statements adjusted to eliminate: (1) the
cumulative effect of changes in accounting policy (which include changes in
generally accepted accounting principles) adopted by Morgan Stanley, for the
relevant fiscal year; (2) gains or losses classified as “Extraordinary Items;”
and (3) the impact of changes in the fair value of certain of the Company’s
long-term and short-term borrowings resulting from fluctuations in the Company’s
credit spreads and other factors. In each instance, the above-referenced
adjustment to Pre-Tax Earnings must be calculated, as appropriate, in accordance
with generally accepted accounting principles.
 
 
“Section 162(m) Participant” means, for a given fiscal year of Morgan Stanley,
any individual designated by the Committee by not later than 90 days following
the start of such year (or such other time as may be required or permitted by
Section 162(m) of the Code) as an individual whose compensation for such fiscal
year may be subject to the limit on deductible compensation imposed by
Section 162(m) of the Code.
 
“Share” means a share of common stock, par value $0.01 per share, of Morgan
Stanley.
 
 
1

--------------------------------------------------------------------------------

 
 
“Subsidiary” means (i) a corporation or other entity with respect to which
Morgan Stanley, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Morgan
Stanley, directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Performance Formula.
 
2.    Annual Bonus
 
Commencing with the fiscal year of Morgan Stanley beginning January 1, 2014 and
for each fiscal year of Morgan Stanley thereafter, each Section 162(m)
Participant will be eligible to earn under the Performance Formula an annual
bonus for each fiscal year in a maximum amount equal to 0.5% of Morgan Stanley’s
Pre-Tax Earnings for that fiscal year (the “Maximum Annual Bonus”). In
determining the annual bonus amounts payable under the Performance Formula, the
Committee may not pay a Section 162(m) Participant more than the Maximum Annual
Bonus, but the Committee shall have the right to reduce the bonus amount payable
to such Section 162(m) Participant to take into account additional factors that
the Committee may deem relevant to the assessment of individual or corporate
performance for the year.
 
Following the completion of each fiscal year, the Committee shall certify in
writing the Maximum Annual Bonus and the bonus amounts, if any, payable to
Section 162(m) Participants for such fiscal year. The bonus amounts payable to a
Section 162(m) Participant will be paid following the end of the applicable
fiscal year after such certification by the Committee in the form of (i) cash
(including deferred cash), (ii) Awards with a value as of the Date of the Award,
(iii) notes, (iv) other property as the Committee may determine or (v) any
combination of the foregoing.
 
3.    Repeal of Section 162(m) of the Code
 
Without further action by the Board, the Performance Formula shall cease to
apply on the effective date of the repeal of Section 162(m) of the Code (and any
successor provision thereto).
 
4.    Administration
 
(a)    Authority.
 
1. The Committee is responsible for administering the Performance Formula,
including, without limitation, determining the Section 162(m) Participants and
the terms and conditions of any Award and interpreting the provisions. Subject
to the provisions of Section 162(m) of the Code, the Committee may, in its sole
discretion, delegate some or all of its authority and responsibilities under the
Performance Formula.
 
2. The Committee and any committee of the Company to which, or any officer of
the Company to whom, authority to administer the Performance Formula is
delegated pursuant to Section 4(a)1, and all members of any such committee are
referred to herein, insofar as they are acting pursuant to authority granted or
delegated pursuant to the Performance Formula, as the “Administrator”. Each
interpretation, determination or other action made or taken pursuant to the
Performance Formula by the Administrator from time to time shall be made or
taken in its sole discretion and shall be final, binding and conclusive on all
persons.
 
(b)    No Liability. The Administrator shall not be liable for anything
whatsoever in connection with the administration of the Performance Formula,
including, without limitation, any interpretation, determination or other action
taken or not taken in administering the Performance Formula, except the
Administrator’s own willful misconduct. In the performance of its functions with
respect to the Performance Formula, the Administrator shall be entitled to rely
upon information and advice furnished by the Company’s officers, the Company’s
accountants, the Company’s counsel and any other party the Administrator deems
necessary or advisable to consult, and the Administrator shall not be liable for
any interpretation, determination or other action taken or not taken in reliance
upon any such advice.
 
5.     Termination and Amendment
 
(a)    Subject to the provisions of Section 162(m) of the Code, the Committee
may, at any time, terminate the Performance Formula or any program under the
Performance Formula in whole or in part as to some or all Section 162(m)
Participants.
 
(b)    Subject to the provisions of Section 162(m) of the Code, the Committee
may also alter, amend or modify the Performance Formula or any program under the
Performance Formula at any time in its sole discretion. These amendments may
include (but are not
 
 
2

--------------------------------------------------------------------------------

 
 
limited to) changes that the Administrator considers necessary or advisable as a
result of changes in, or the adoption or interpretation of, any new legal
requirement. To the extent necessary or advisable to comply with the legal
requirements of any non-U.S. jurisdiction in which the Company implements the
Performance Formula, the Company may supplement the Performance Formula with an
international supplement.
 
6.    Taxes and Withholding; Other Obligations
 
(a)    Taxes and Withholding.    Any vesting, payment, distribution or Award
made under the Performance Formula shall be subject to the Company’s withholding
of all required United States federal, state and local and foreign income and
employment/payroll taxes, including without limitation Federal Insurance
Contributions Act (FICA) taxes (Social Security and Medicare), and all such
payments, distributions, or Awards shall be net of such tax withholding. In
addition to withholding such taxes from any payment, distribution, or Award to
which such taxes relate, subject to the immediately following sentence,
Section 162(m) Participants authorize the Company to withhold such taxes from
any payroll or other payment or compensation to the Section 162(m) Participant
and to take such other action as the Company may deem advisable to enable the
Company and Section 162(m) Participants to satisfy obligations for the payment
of withholding taxes and other tax obligations, assessments, or other
governmental charges, whether of the United States or any other jurisdiction,
relating to the vesting, payment, distribution, or Award. However, the Company
may not deduct or withhold such sum from any payroll or other payment or
compensation, except to the extent it is not prohibited by Section 409A of the
Code and would not cause the Section 162(m) Participant to recognize income for
United States federal income tax purposes prior to the time of payment of any
amount hereunder or to incur interest or additional tax under Section 409A of
the Code. In the discretion of the Company, and subject to Section 162(m) of the
Code, the Company may accelerate the payment of any amount under the Performance
Formula to the extent necessary to pay (i) any FICA taxes imposed on such amount
prior to the scheduled payment thereof and (ii) any income tax withholding
imposed as a result of accelerated payment pursuant to the preceding clause (i).
 
(b)    Other Obligations.    The Company shall have no authority to withhold any
amount from a payment or distribution pursuant the Performance Formula for the
purpose of satisfying all or any part of an obligation that a Section 162(m)
Participant owes to the Company, except (i) to the extent authorized under
Section 6(a) relating to tax and other withholding obligations or
(ii) otherwise, to the extent such withholding is not prohibited by Section 409A
of the Code and would not cause the Section 162(m) Participant to recognize
income for United States federal income tax purposes prior to the time of
payment of any amount hereunder or to incur interest or additional tax under
Section 409A of the Code.
 
7.    Discretionary Awards
 
All grants of Awards and deliveries of Shares, cash or other property under the
Performance Formula shall constitute a special discretionary incentive payment
to the Section 162(m) Participant and shall not be required to be taken into
account in computing the amount of salary, wages or other compensation of the
Section 162(m) Participant for the purpose of determining any contributions to
or any benefits under any pension, retirement, profit-sharing, bonus, life
insurance, severance or other benefit plan of the Company or other benefits from
the Company or under any agreement with the Section 162(m) Participant, unless
Morgan Stanley specifically provides otherwise.
 
8.    No Right to Continued Employment or Participation
 
Neither the Performance Formula nor any interpretation, determination or other
action taken or omitted to be taken pursuant to the Performance Formula shall be
construed as guaranteeing a Section 162(m) Participant’s employment with the
Company, a discretionary bonus or any particular level of bonus, compensation or
benefits or as giving a Section 162(m) Participant any right to continued
employment, during any period, nor shall they be construed as giving a
Section 162(m) Participant any right to be reemployed by the Company following
any termination of employment. In addition, neither the Performance Formula nor
any interpretation, determination or other action taken or omitted to be taken
pursuant to the Performance Formula shall be deemed to create or confer on a
Section 162(m) Participant any right to participate in the Performance Formula,
or in any similar program that may be established by the Company, in respect of
any fiscal year or other period.
 
9.     Governing Law and Exclusive Jurisdiction
 
The Performance Formula and the related legal relations between a Section 162(m)
Participant and the Company shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to any conflicts or
choice of law rule or principle that might otherwise refer the interpretation of
the Award to the substantive law of another jurisdiction. Following the timely
and proper exhaustion of applicable internal claims and appeals procedures, the
courts of New York shall have exclusive
 
 
3

--------------------------------------------------------------------------------

 
 
jurisdiction over the Performance Formula and any dispute arising in connection
with the Performance Formula, a Section 162(m) Participant’s participation in
the Performance Formula or rights under the Performance Formula.
 
10.    Construction
 
The headings in this document have been inserted for convenience of reference
only and are to be ignored in any construction of the Performance Formula. Use
of one gender includes the other, and the singular and plural include each
other.
 
4


--------------------------------------------------------------------------------